--------------------------------------------------------------------------------


[logo.jpg]


February 28, 2017

 

Mr. Adam Mogil
330 Sapdina Rd
Penthouse 3
Toronto, ON M5R2V9


 

Re: Engagement Letter of Agreement

 

Dear Mr. Mogil

This engagement letter of agreement (LOA) describes the nature and scope of
services that you Adam Mogil (“Mogil”) will provide to Enertopia Corp.
(“Enertopia”), and compensation to be provided from Enertopia to Mogil in return
for services.

This LOA is subject to the terms and conditions attached in Appendix A, which
form part of this agreement.

Engagement

Mogil will provide to Enertopia Corp the following services:

  1.

Provide guidance for Enertopia’s business model and plan.

  2.

Provide strategic advice for Enertopia’s corporate finance requirements.

  3.

Provide Introductions to Enertopia to potential business partners or other
business transactions.

Mogil shall devote sufficient time and energy required to faithfully deliver the
services.

Term

The terms of this agreement begin from the date of execution and will be for
seven months. This agreement can be terminated by either party with 30 days’
notice.

--------------------------------------------------------------------------------


[logo.jpg]


Fees and Notice

In lieu of cash Enertopia will award to Mogil within 72 hours of signing this
agreement, 1,000,000 warrants to purchase 1,000,000 shares of Enertopia common
stock. All warrants will be issued in accordance with regulations including but
not limited to, for resale in Canada, a restricted hold period of 4 months plus
one day at a price equal to the previous day’s closing price. At time of
drafting this agreement, the exercise price would be USD$0.09 or the CDN
equivalent. The warrants shall have an expiration date of August 28, 2017.

As a reporting issuer in the USA and Canada, Enertopia is obligated to publicly
report this agreement and all its details to securities regulators, and Mogil
consents to same.

 

Acceptance

 

If the above conforms to your understanding and meets with your approval, please
acknowledge your agreement by signing below.

 

Very truly yours,

 

Robert McAllister,
Enertopia Corp


 

BY: ___________________________________________
BY:
______________________________________________   Name: Adam Mogil Name: Robert
McAllister Title:   Individual Title: CEO


--------------------------------------------------------------------------------


[logo.jpg]


APPENDIX A
TERMS AND CONDITIONS

1.

Services. In connection with its services, MOGIL shall be entitled to rely on
all representations, decisions, and approvals of Enertopia. These Terms and
Conditions, along with the engagement letter to which these Terms and Conditions
are attached (the “Engagement Letter” or “LOA”) and all attachments there to,
are collectively, this “Agreement”.

    2.

Term. Unless terminated sooner in accordance with its terms, this Agreement
shall terminate on the completion of MOGIL services hereunder. Each party shall
have the right to terminate this Agreement at any time by giving written notice
to the other party not less than 30 business days before the effective date of
termination, unless required otherwise by professional standards. In the event
of termination pursuant to this paragraph, Enertopia agrees to make no attempt
to recover payment in full of 1,000,000 warrants granted to MOGIL.

    3.

Limitation on Damages. Enertopia agrees that MOGIL and its personnel shall not
be liable to Enertopia for any claims, liabilities, or expenses relating to this
Agreement for an aggregate amount in excess of the fees paid by Enertopia to
MOGIL pursuant to this Agreement, except to the extent finally judicially
determined to have resulted from the gross negligence or intentional misconduct
of MOGIL. In no event shall MOGIL or its personnel be liable for consequential,
special, indirect, incidental, punitive, or exemplary losses or damages relating
to this engagement. This limitation on liability provision shall apply to the
fullest extent of the law, whether in contract, statute, tort (such as
negligence), or otherwise.

    4.

Third Parties and Internal Use. Except as otherwise agreed, all services
hereunder shall be solely for ENertopia’s internal purposes and use, and this
engagement does not create privity between MOGIL and any person or party other
than Enertopia (“Third Party”). This engagement is not intended for the express
or implied benefit of any Third Party. No Third Party is entitled to rely, in
any manner or for any purpose, on the advice, opinions, reports, or other
services of MOGIL. In order to protect MOGIL from any unauthorized reliance or
claims, Enertopia further agrees that the advice, opinions and reports issued by
MOGIL shall not be distributed, made available, circulated, or quoted to or used
by any Third Party without the prior written consent of MOGIL.

    5.

Information and Data. MOGIL shall be entitled to assume, without independent
verification, the accuracy of all representations, assumptions, information and
data that Enertopia and its representatives provide. All assumptions,
representations, information and data to be supplied by Enertopia and its
representatives will be complete and accurate to the best of Enertopia’s
knowledge. MOGIL shall have no responsibility to address any legal matters or
questions of law.


--------------------------------------------------------------------------------


[logo.jpg]



6.

Governing Law and Severability. This Agreement, including without limitation the
Engagement letter and all attachments thereto, shall be governed by, and
construed in accordance with, the laws of the Province of British Columbia
(without giving effect to the choice of law principles thereof). If any
provision of this Agreement is found by a court of competent jurisdiction to be
unenforceable, such provision shall not affect the other provisions, but such
unenforceable provision shall be deemed modified to the extent necessary to
render it enforceable, preserving to the fullest extent permissible the intent
of the parties set forth in this Agreement. The parties acknowledge and agree
that this Agreement allocates risk between them as authorized by any applicable
law and that the amount of the fees charged for the services reflects this
allocation of risk and other limitations of liability contained in this
Agreement. If any remedy hereunder is determined to have failed of its essential
purpose, all limitations of liability and exclusion of damages set forth in this
Agreement will remain in full force and effect.

    7.

Assignment. Enertopia will not assign this Agreement, in whole or in part,
without the prior written consent of MOGIL, which written consent will not be
unreasonably withheld. MOGIL will not assign this Agreement, in whole or in
part, without the prior written consent of Enertopia, which written consent will
not be unreasonably withheld

    8.

Dispute Resolution Procedure. If any dispute, controversy or claim arises in
connection with the performance or breach of this Agreement, either party may,
upon written notice to the other party, request facilitated negotiations. Such
negotiations will be assisted by a neutral facilitator acceptable to both
parties and will require the best efforts of the parties to discuss with each
other in good faith their respective positions and, respecting their different
interests, to finally resolve such dispute.

   

Each party may disclose any facts to the other party or to the facilitator,
which it, in good faith, considers necessary to resolve the dispute. However,
all such disclosures will be deemed in furtherance of settlement efforts and
will not be admissible in any subsequent litigation against the disclosing
party. Except as agreed by both parties, the facilitator will keep confidential
all information disclosed during negotiations. The facilitator will not act as a
witness for either party in any subsequent arbitration between the parties.

   

Such facilitated negotiations will conclude within sixty (60) days from receipt
of the written notice unless extended by mutual consent. The parties may also
agree at any time to terminate or waive facilitated negotiations. The costs
incurred by each party in such negotiations will be borne by it; the fees and
expenses of the facilitator, if any, will be borne equally by the parties.


--------------------------------------------------------------------------------


[logo.jpg]


9.

Independent Contractor. MOGIL and Enertopia acknowledge that the relationship
between the parties to this Agreement is exclusively that of an independent
contractor and that MOGIL obligations to Enertopia are exclusively contractual
in nature. This Agreement does not create an agency, employment, partnership
joint venture, trust or other fiduciary relationship between the parties.
Neither party shall have the right to bind the other to any Third Party or
otherwise to act in any way as a representative or agent of the other.

   10.

Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter herein, superseding all prior
agreements, negotiations or understandings, whether oral or written, with
respect to such subject matter. To the extent that any of the terms and
conditions of the Engagement Letter conflict with these Terms and Conditions,
these Terms and Conditions will control. This Agreement may not be changed,
modified or waived in whole or part except by an instrument in writing signed by
both parties.


--------------------------------------------------------------------------------